PER CURIAM.
Plaintiff sued for broker’s commissions. At the close of plaintiff’s case, on motion of the defendant, the complaint was dismissed. Giving the testimony of the plaintiff and his witnesses the benefit of every legitimate inference that can be drawn therefrom, there was sufficient proof of the employment of the plaintiff by the defendant to purchase a house, and a promise on defendant’s part to pay for such services.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.